Title: Bill for Raising Six Additional Battalions of Infantry, [28 October 1776]
From: Continental Congress
To: 


                    
                        [28 October 1776]
                    
                    Whereas it has been thought necessary by the American Congress that the armies of the United States should be augmented to eighty eight battalions, to be enlisted to serve during the continuance of the present war unless sooner discharged, and that fifteen of the said battalions should be furnished by this Commonwealth; and the said Congress by their resolutions have engaged to give to every non-commissioned officer and private soldier a present  bounty of twenty dollars an annual bounty of a suit of clothes to consist for the present year of two linen hunting shirts, two pr. of Overalls, a leathern or woollen waistcoat with sleaves, one pr. of breeches, a hat or leathern cap, 2 shirts, 2 pr. of hose, and 2 pr. of shoes, amounting in the whole to the value of 20 dollars or that sum to be paid to each soldier who shall procure these articles for himself and to provide the following portions of lands to be given at the close of the war, or whensoever discharged to the officers and soldiers who shall engage in the said service, or to their representatives if slain by the enemy, to wit, to every noncommissioned officer or soldier one hundred acres, to every ensign one hundred and fifty acres, to every Lieutenant two hundred acres, to every captain three hundred acres, to every Major four hundred acres, to every Lieutenant Colonel four hundred and fifty acres and to every Colonel five hundred acres:
                    And whereas there are already in the Continental service eight battalions of regulars raised in this Commonwealth who were enlisted to serve for certain terms only; and one other battalion formerly in the same service and dissolved by the expiration of the time of their enlistment, has been ordered to be reestablished by new levies; which nine battalions are to be taken as part of the fifteen from this commonwealth provided they shall re-enlist for the continuance of the war: and there are also in the service of this Commonwealth [nine companies of marines and] five companies of land forces stationed at different posts on the river Ohio whom it may be expedient to engage in the six new battalions now necessary to be raised to complete the said number of fifteen battalions.
                    Be it therefore enacted by the General assembly of the Commonwealth of Virginia that it shall and may be lawful for the Governor with the advice of his privy council and he and they are hereby required to take such measures as to them shall seem most expedient for engaging the said nine battalions and also so many [of the said marines and] of the companies stationed on the Ohio as shall be willing to be of the armies of the United States on the new establishment before recited; and for that purpose to give recruiting powers to the officers commanding the same, or to send special Commissioners if that measure shall appear more effectual, or to adopt any other ways or means most likely to procure their speedy enlistment.
                    And whereas it will be necessary, in order to augment and form the said marines into one complete battalion, that an additional company or companies should be raised for that purpose, but the  numbers which may be wanting of officers and men being now unknown, the appointing and raising the same cannot be precisely directed, be it therefore enacted that it shall and may be lawful for the governor by warrant under his hand to authorize such of the County committees as he shall think proper to appoint such and so many captains and other inferior officers as may be wanting completely to officer the said battalion, who shall immediately proceed to raise their quotas of men: and in case any officer of the Marines engaging in the said service shall fail to raise the quota of men hereafter prescribed for his office before the day of next it shall be lawful for the governor with the advice of the privy council either to appoint another in his stead or to continue him as shall appear most likely to expedite the raising his said quota.
                    And be it further enacted that the Committees for the counties of Fincastle, Botetourt, East-Augusta, Hampshire, and shall each of them appoint one captain, 2 Lieutenants, one Ensign and four Sergeants to be added to the Officers of the five companies stationed on the Ohio or to such of them as shall be willing to engage as aforesaid in the Continental service and shall with them be formed into one battalion; provided that if all or any of the officers of the said five companies stationed on the Ohio shall refuse to enter into the said service it shall be lawful for the Committee of the county from which such officer or officers received his or their appointment to appoint others in their room.
                    And for raising the said six additional battalions be it further enacted that the Committee for the district of West Augusta shall have power to appoint ten captains twenty Lieutenants and ten Ensigns and the Committees for the other counties in this Commonwealth to appoint the following officers respectively, to wit,
                    the Commee. for the county of Accomack (1208 militia)
                    
                        
                            90
                            Albemarle (1254 militia) +70 minte. −54 officers = 1270
                        
                        
                            82
                            Amelia (abt. 1150)
                        
                        
                            46
                            Amherst (abt. 650)
                        
                        
                            142
                            E. Augusta 1. captain, 2 Lieutenants, & 1 Ensign (abt. 2000)
                        
                        
                            100
                            Bedford (abt. 1400)
                        
                        
                            114
                            Botetourt 1. Captain, 2 Lieutenants, and 1 Ensign (abt. 1600)
                        
                        
                            85
                            Brunswick (abt. 1200)
                        
                        
                            46
                            Buckingham (600 exclus. officers) +50
                        
                        
                            85
                            Berkeley (abt. 1200. Mr. Wood)
                        
                        
                        
                            70
                            Caroline (983)
                        
                        
                            25
                            Charles City (350)
                        
                        
                            58
                            Charlotte (812 militia)
                        
                        
                            68
                            Chesterfeild (abt. 960)
                        
                        
                            100
                            Culpeper (abt. 1400)
                        
                        
                            71
                            Cumberland (abt. 1000. militia)
                        
                        
                            50
                            Dinwiddie (abt. 700. Mr. Tazew.)
                        
                        
                            57
                            Dunmore (abt. 800 nt. more yn. 500 besides Menonists &c.)
                        
                        
                            11
                            Eliz. City (120) +40
                        
                        
                            32
                            Essex (abt. 450)
                        
                        
                            71
                            Fairfx (abt. 1000)
                        
                        
                            78
                            Fauquier (abt. 1000) +100
                        
                        
                            90
                            Frederic (1264 militia)
                        
                        
                            142
                            Fincastle 1. Captain, 2 Lieutenants, & 1 Ensign (2000)
                        
                        
                            64
                            Gloster (abt. 900)
                        
                        
                            37
                            Goochland (520)
                        
                        
                            71
                            Halifx (abt. 1000)
                        
                        
                            50
                            Hampshire 1. Captain, 2 Lieutenants & 1 Ensign (abt. 700 rank & file)
                        
                        
                            64
                            Hanover (abt. 800) +100 min.
                        
                        
                            35
                            Henrico (abt. 500)
                        
                        
                            14
                            James City (190.)
                        
                        
                            51
                            Isle of Wight (abt. 650) +75
                        
                        
                            32
                            K. George (abt. 400) +50
                        
                        
                            42
                            K & Queen (600)
                        
                        
                            35
                            K. Wm. (abt. 500. Mr. Colman. Colo. Brooke)
                        
                        
                            14
                            Lancaster (abt. 200)
                        
                        
                            114
                            Loudoun (abt. 1600 besides Quakers)
                        
                        
                            42
                            Louisa (550. militia abt.) +50 minute men.
                        
                        
                            42
                            Lunenburgh (563 militia) +30 minte.
                        
                        
                            21
                            Middlesx (abt. 300)
                        
                        
                            60
                            Mecklenburgh (850)
                        
                        
                            57
                            Nansemd. (abt. 800)
                        
                        
                            32
                            N. Kent (448. r. & f.)
                        
                        
                            71
                            Norfolk (900) +100 Northampton
                        
                        
                            50
                            Northumbld. (700)
                        
                        
                            38
                            Orange (above 500) +50
                        
                        
                            110
                            Pittsylva. (1550)
                        
                        
                            38
                            Pr. Edwd. (abt. 550 militia)
                        
                        
                            32
                            Pr. George (abt. 450)
                        
                        
                            32
                            Prss. Anne (abt. 450)
                        
                        
                        
                            71
                            Pr. Wm. (917 militia) +75 = 1000.
                        
                        
                            33
                            Richmond (abt. 470)
                        
                        
                            53
                            Southampton (750)
                        
                        
                            35
                            Spotsylva. (500)
                        
                        
                            35
                            Stafford (abt. 400) (+ 100 by Mr. Brent)
                        
                        
                            25
                            Surry (abt. 350)
                        
                        
                            47
                            Sussex (abt. 660)
                        
                        
                            7
                            Warwick (100)
                        
                        
                            50
                            Westmld. (627) +70 = 700)
                        
                        
                            21
                            York (abt. 260) +40 free negroes)
                        
                        
                            14
                            Wmsburgh. (200)
                        
                        
                            3352
                            
                        
                    
                    which several officers so to be appointed shall immediately proceed to enlist the several quotas of men following, that is to say, every Captain shall enlist 28 men, every first Lieutenant 20, every 2d. Lieutenant 16, and every ensign 10 and shall be at liberty to do the same as well within their respective counties as without.
                    And if any officer shall fail to recruit his quota of men before mention’d on or beforethe day ofnext the Committee of the county by whom such officer was appointed may either appoint another in his stead, or may continue him if it shall appear to them that the quota of such officer may be sooner completed by his continuance. But if he or the officer appointed in his stead shall further fail to raise the said quota before theday ofnext, then the committee of the county who appointed such officer shall make report of the whole matter to the Governor, who with the advice of the privy council shall take such measures thereon as shall seem most likely to expedite the raising the said quota, whether it be by continuing the same officer, or by making a new appointment; and wheresoever any new appointment shall be made on failure of any officer or officers to raise their quota, the men enlisted by such officer or officers so failing shall be delivered over to the officer appointed to succeed him, he refunding to the officer who enlisted the same such recruiting expences as the committee shall judge reasonable.
                    And be it further enacted that to each of the said six additional battalions 1 Colonel, one Lieutenant Colonel and one Major shall be appointed by joint ballot of both houses of assembly and one chaplain and one Surgeon by the feild officers and captains of each battalion respectively, and that all chaplains and Surgeons as  well of the said six battalions as of the nine battalions now in Continental service shall at all times be removeable and others appointed in their stead by the said feild officers and captains of their respective battalions for good reason to them shewn: and the Surgeon’s mates shall be appointed by the Surgeon himself with the approbation of the Commanding officer of the battalion and the Adjutant, Regimental Quarter master, Serjeant Major, Quarter master, Serjeant and Drum major by the said Commanding officer of the battalion.
                    And be it further enacted that the Quotas of men raised by the officers to be appointed by the Committee of West Augusta shall be formed into distinct companies by the said Committee which companies shall constitute one of the said six additional battalions: and the Quotas raised by the officers to be appointed by any other Committee shall by the same Committee be formed into one or more companies or parts of a company according to the nature and number of the Quotas: and the said companies and parts of companies shall be formed into battalions of ten companies each by the Governor or in his absence by the President who shall allot to each battalion such of the feild officers to be appointed by the two houses of assembly as he shall judge best suited to the same and shall deliver to the Continental commander in this colony a roll of each battalion as soon as the same shall be so embodied and officered.
                    And whereas it is apprehended that sufficient care and attention hath not been alwais had by officers to the cleanliness, to the health and to the comfort of the soldiers entrusted to their command be it therefore enacted that so long as any troops from this commonwealth shall be in any service to the Northward thereof it shall and may be lawful for our delegates in Congress and they are hereby required from time to time to enquire into the state and condition of the said troops and the conduct of the officers commanding them and where any troops raised in this Commonwealth are upon duty within the same or any where to the Southward thereof the Governor and council are required to make similar enquiry by such ways or means as shall be in their power; and whensoever it shall be found that any officer appointed by this commonwealth shall have been guilty of negligence or want of fatherly care of the soldiers under his command they are hereby respectively required to report to this assembly the whole truth of the case who hereby reserve to themselves powers of removing such officers: and whenever they shall find that such troops shall have suffered thro’ the negligence or inattention of any officer of Continental appointment  they are in like manner to make report thereof to this assembly whose duty it will be to represent the same to Congress: and they are further respectively required from time to time to procure and lay before this assembly exact returns of the numbers and condition of such their troops.
                